Citation Nr: 1638587	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  14-12 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a compensable initial rating for hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2005 to January 2012. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2016, the Veteran, sitting at the RO in San Antonio, Texas, testified at a video conference hearing before the undersigned Veterans Law Judge, sitting in Washington DC. A transcript of the hearing is included in the claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remands this matter for further development and adjudication. 

The Board remands the issue of entitlement to a compensable initial rating for hypertension for an additional VA examination. At the June 2015 VA examination, the examiner noted that the Veteran reports feeling dizzy every other day. Furthermore, the VA examiner reported that the Veteran's hypertension impacts her ability to work because the Veteran has dizziness that "causes lost work productivity." See also June 2016 hearing transcript. However, it is unclear whether the Veteran's dizziness is a symptom of the Veteran's service-connected hypertension. Such a determination may affect the Veteran's entitlement to an increased rating for hypertension on an extraschedular basis, or may call for consideration of a separate rating. See Thun v. Peake, 22 Vet App 111 (2008) (describes the three-step inquiry for determining whether a veteran is entitled to an extraschedular rating, to include a determination of whether the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate). Therefore, on remand, the Board requests a clarification as to the functional impact and symptoms associated with the Veteran's service-connected hypertension. The RO should thereafter readjudicate the issue.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records. Should they exist, associate them with the claims file.

2. After the above has been completed, the RO should schedule an appropriate VA examination to determine the current severity and symptomatology of the Veteran's service-connected hypertension. The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken. 

The examiner is to describe the Veteran's symptoms associated with the Veteran's hypertension, to include any associated dizziness, and note the impact, if any, of the Veteran's hypertension on her social and occupational functioning. The examiner is specifically asked to clarify if the Veteran's dizziness is associated with her service-connected hypertension.

3. Thereafter, readjudicate the issue on appeal, with consideration of extraschedular ratings and any other separate ratings. If any of the determinations remain adverse to the Veteran, issue a supplemental statement of the case and provide her and her representative an opportunity to respond thereto. Then return the case to the Board for further appellate consideration if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


